Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 1 July 2021.  Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent Claims 1, 8 & 16 contain the a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive records in the plurality of sensitive data records”, which is clearly different than what has been recited within Applicant’s disclosure at least within paragraph [0016], where it states, “... the aggregated data have a size smaller than the sensitive data”.  Correction by the Applicant is needed for accurately claiming what has been disclosed within the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (USPG Pub No. 20150199699A1; Milton hereinafter) in view of LaFever et al (USPG Pub No. 20160283745A1; LaFever hereinafter).

As for Claim 1, Milton teaches, A method that includes one or more processing devices performing operations comprising:
receiving a query, from a client computing device, for a sensitive database stored in a secured storage device that the client computing device is unauthorized to access, the sensitive database comprising a plurality of sensitive data records...(see Fig. 1; see pp. [0043-0046]; e.g., the reference of Milton teaches of issuing/receiving query requests for content pertaining to one or more user-profile records located within a user profile repository of a geographic information system, where, as described within Applicant’s disclosure at least within paragraph [0003], “Sensitive data” can be data containing identity information about individuals like customers or patients and is considered equivalent to Milton’s “user-profile records” containing private information pertaining to a particular user.  Paragraph [0045] teaches of utilizing at least a “user-profile repository” which includes a plurality of user-profile records, each corresponding to the profile of a given user or a given mobile device. The cited paragraph [0045] notes that a cell phone number of one or more user-profile records can be one or more of an object/attribute that is hashed for enhanced user privacy and used to match and locate a user account as a user privacy mechanism, where Examiner considers the cell phone number to be at least one sensitive attribute.  Paragraph [0046] provides an example of publishers operating a content server {device} and issuing a query to the geolocation 
generating an aggregated database by calculating statistics for the sensitive attribute of sensitive data records in each of the aggregation groups (see pp. [0048-0053]; e.g., Audience and Zone repositories, as well as additional repositories such as user-profile and visit-metrics repositories generated by the system of Milton, function as one or more of a generated “aggregated database” by calculating statistics such as calculating a distance along links and paths adhering to threshold limits, designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example. An index can be created for each attribute that identifies tiles of a geographic information system where users have calculated scores above a predetermined threshold for the respective attribute which mat co-occur at various times.  An audience repository may contain audience membership information which was pre-calculated prior to receiving queries based on geographic location, user identifiers, given time, etc., indicating membership in a given audience); and
causing the aggregated database to be accessible by the client computing device (see pp. [0093]; e.g., the reference of Milton teaches of utilizing one or more of a plurality of devices, such as a client device, for the issuance of queries against 
The reference of Milton does not appear to explicitly recite the limitations of, “wherein each sensitive data record of the plurality of sensitive records has a sensitive attribute and a linking key uniquely identifying the sensitive data record”, “identifying a grouping database comprising a plurality of grouping data records, wherein each grouping data record of the plurality of grouping data records comprises a field for a grouping identifier and a linking key configured for linking the grouping data record to a sensitive data record of the plurality of sensitive data records having a same value for the linking key”, “joining the sensitive database with the grouping database through the linking key”, “compressing the sensitive database by aggregating the plurality of sensitive data records into a plurality of aggregation groups based on the grouping identifier, a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive records in the plurality of sensitive data records” and “inserting a trace link field in the aggregated database linking aggregated data records of the aggregated database to corresponding sensitive data records in the 
The reference of LaFever recites the limitations of, 
“wherein each sensitive data record of the plurality of sensitive records has a sensitive attribute and a linking key uniquely identifying the sensitive data record” (LeFever: the reference of LeFever reads on Applicant’s amended limitation, at least within paragraph [0221], where it is taught that sensitive data {i.e. one or more sensitive data records} may be “disassociated” from its subject using one or more of “segmentation”, amongst other techniques, splitting the sensitive data into several pieces, by data type, and stored separately.  According to paragraph [0572], sensitive data is dynamically obscured by replacing said data with one or more DDIDs {i.e. temporarily unique, “dynamically changing de-identifiers”}, considered equivalent to Applicant’s sensitive attribute.  The cited paragraph also states that, “Keys necessary to understand the association between the one or more DDIDs and the obscured sensitive data may be kept securely in a Circle of Trust (COT) and only made available to authorized parties.”, reading on Applicant’s teaching of a “linking key uniquely identifying the sensitive data record”, as they perform the same function);
“identifying a grouping database comprising a plurality of grouping data records, wherein each grouping data record of the plurality of grouping data records comprises a field for a grouping identifier and a linking key configured for linking the grouping data record to a sensitive data record of the plurality of sensitive data records having a same value for the linking key” (see Fig. 1L, 6B; see pp. [0456-0457], [0513]; e.g., the reference of LaFever serves as an enhancement to the combined teachings of Milton by teaching of utilizing data resident in an “emergency response database, considered equivalent to Applicant’s “grouping database”, and providing “dynamically changing de-identifiers” to render elements of sensitive data into an obfuscated, anonymized state, taught at least within the cited paragraphs [0456-0457], providing privacy information for one or more users for emergency response purposes using “necessary association keys (AKs) and/or replacement keys (RKs)” referencing one or more “DDIDs”.  DDIDs are each associated with a subject, such as a person, place, thing, action, activity or trait to which data directly or indirectly pertains or relates, for a temporary unique period of time.  Thus, identifying “an emergency response database” having emergency response data providing privacy data associated/linked by keys in the form of AKs/RKs, and having at least an “A-DDID” or “Association DDID”.  According to at least paragraph [0513], An “A-DDID” or “Association DDID”, considered equivalent to Applicant’s “grouping identifier”, provides an association/correlation between one or more data elements and its values, in order to impart informational value in a non-identifying manner in accordance with specified grouping rules.  As stated within the cited paragraph [0513], “...De-reference grouping rules for A-DDIDs may be of (at least) two kinds of groupings: Numerical and Categorical. Numerical groupings refer to ranges of numerical values represented by A-DDIDs. Categorical groupings replace "correlates" (i.e., two or more related or complementary items) with A-DDIDs selected to represent correlations between values within each grouped-category”, teaching of providing grouping identifiers for data elements); 

“compressing the sensitive database by aggregating the plurality of sensitive data records into a plurality of aggregation groups based on the grouping identifier,...” (see pp. [0022], [0025], [0027]; e.g., as taught within at least paragraph [0022], the combination of one or more of a DDID and any data elements associated with the DDID during a temporally unique period of time is referred to as a temporal data representation “TDR”, therefore, providing an aggregated representation of one or more sensitive data elements, for example, associated with the one or more of a DDID.  At least paragraph [0025] teaches of collecting and retaining information related to various actions, activities and processes or traits, serving as DDIDs, and storing the combined information in one or more of an “aggregated data profile” for the corresponding Data Subject until the desired information needs to be shared.  For example, the Data Subject may decide to provide information to a website from the Data Subject’s aggregated data profile as a “TDR” that reflects past activity of the data subject on the website.  Paragraph [0027] provides further elaboration into the formation of aggregated data attributes, attribute combinations, DDIDs, and TDRs at any point in time” when validating and verifying the integrity of aggregated data profiles, thus, using at least one or more of the “data attributes, attribute combinations, DDIDs, and TDRs” in an equivalent fashion as Applicant’s “grouping identifier” corresponding to “a plurality of aggregated groups”.  As mentioned within previous rationale, as stated within the cited paragraph [0513], “...De-reference grouping rules for A-DDIDs {i.e. Association DDID} may be of (at least) two kinds of groupings: Numerical and Categorical. Numerical groupings refer to ranges of numerical values represented by A-DDIDs. Categorical groupings replace "correlates" (i.e., two or more related or complementary items) with A-DDIDs selected to represent correlations between values within each grouped-category”, teaching of providing grouping identifiers for data elements in the form of A-DDIDs),
“a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive records in the plurality of sensitive data records” (see pp. [0221-0222]; e.g., the reference of LeFever teaches of the collection or storing of sensitive data, which may be “disassociated” from its subject using one or more strategies, such as segmentation, where sensitive data may be split into several pieces, by data type, and transmitted and/or stored separately in either separate “circles of Trust” or different DDID mapping sets.  Earlier text of paragraph [0190] teaches that a strategy such as the segmenting DDID maps by time causes blocks of time to vary by ; and 
“inserting a trace link field in the aggregated database linking aggregated data records of the aggregated database to corresponding sensitive data records in the sensitive database, wherein the trace link field of an aggregated data record contains multiple trace links linking to respective multiple sensitive data records used to generate the aggregated data record” (see pp. [0513-0514], [0517]; e.g., the reference of LaFever teaches of providing a method to designate data fields that contain primary/secondary “quasi-identifying” data elements that reveal some information about a person, but not their true identity, using at least a “R-DDID”, which is a “Replacement DDID” used to replace a primary identifying data element and de-reference {i.e. point} to the value of one or more data elements, considered equivalent in function to Applicant’s inserted “trace link field”, as multiple links are directed/point towards multiple sensitive data records.  A-DDIDs refer to DDIDs used to replace an identifying data element and de-reference {i.e. point} to the value of a data element, conveying a range/association with the data element and its value, and covering multiple fields).
The combined references of Milton and LaFever are considered analogous art for being within the same field of endeavor as the claimed invention, which is large-scale 
As for Claim 2, Milton teaches, wherein the plurality of sensitive data records in the sensitive database corresponds to a plurality of individuals, and wherein the grouping identifier comprises a census block to which each of the plurality of individuals belongs (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms. Paragraph [0039] of Milton provides similar teachings in which the geographic information system incorporates a plurality of 

As for Claim 3, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups is performed based on the census block (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms.  Geographical zones and tiles can be established within the system of Milton, considered equivalent to Applicant’s “census block”).

As for Claim 4, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups comprises:

in response to determining that the number of individuals belonging to a census block is equal to or exceeding the threshold, aggregating sensitive data records corresponding to the individuals in the census block into an aggregation group (see pp. [0050-0052]; e.g., in collaboration with at least a visit-metric repository created by a visitation rate module and adhering to one or more threshold values, utilizing a programmatic content targeter, which automatically determines whether to provide content and which content to provide based on the time of the request and/or classification of audiences or zones.  Paragraph [0076] teaches of the fast retrieval and classification of data based on audience member functions calculated within particular time frames for 

As for Claim 5, Milton teaches, wherein aggregating the plurality of sensitive data records into aggregation groups further comprises:
determining that each of a plurality of census blocks within a geographical unit has a number of individuals below the threshold (see pp. [0046]; e.g., the reference of Milton teaches of creating an index within the geographic information system for each user attribute at each division in time, where the indices may be queried to provide responses relating to where users having a given attribute or combination of attributes tend to co-occur, such as “weekend golfers in the state of Texas”, for example. As stated within paragraph [0048], an audience member vector can be calculated based on a given geographic location, a given user identifier such as a device identifier, and a given time and/or a weighted combination of features deriving at least an attribute score to be compared against a determined threshold value. Audience and Zone repositories, as well as additional repositories potentially generated by the system of Milton, such as a visit-metrics repository, function as one or more of a generated “aggregated database” by calculating statistics such as calculating a distance along links and paths adhering to threshold limits, designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example.  As discussed within 
in response to determining that each of the plurality of census blocks has a number of individuals below the threshold, aggregating sensitive data records for the individuals in the plurality of census blocks into an aggregation group based on a total number of the individuals in the plurality of census blocks equal to or exceeding the threshold (see pp. [0050-0052]; e.g., As discussed within paragraphs [0050-0051], outliers are determined through the execution of a density-based clustering algorithm, where outliers represent points excluded from a graph that do not correspond to clusters and/or zones.  Paragraph [0051] discusses an instance where audiences from a group of audiences failing to satisfy a visitation threshold of the visitation-metrics repository, for example, and dynamically unselecting those audiences from the fine-tuning of audience classification algorithms or select audiences.  A programmatic content targeter works in collaboration with the components of Milton and automatically determines whether to provide content and which content to provide based on classification of audiences and zones).

As for Claim 6, Milton teaches, wherein aggregating the plurality of records into aggregation groups further comprises:
designating as outliers those points/outliers not corresponding to clusters and/or indicating the degree to which content targeted to particular users succeeded in driving users to visit a targeted geographic location, for example.  As discussed within paragraphs [0050-0051], outliers are determined through the execution of a density-based clustering algorithm, where outliers represent points excluded from a graph that do not correspond to clusters and/or zones.  Paragraph [0051] discusses an instance where audiences from a group of audiences failing to satisfy a visitation threshold of the visitation-metrics repository, and dynamically unselecting those audiences from the fine-tuning of audience classification algorithms or select audiences); and


As for Claim 7, Milton teaches, wherein aggregating sensitive data records for the individuals into aggregation groups comprises imputing nation-wide statistics to sensitive data records in the sensitive database that are not associated with a valid census block code (see pp. [0049-0050]; e.g., the reference of Milton teaches of a zone repository populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  Select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, 


Claims 8-11 & 15 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 1-5 & 7, respectively.  Accordingly, Claims 8-11 & 15 are rejected for substantially the same reasons as presented above for Claims 1-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).

As for Claim 12, Milton teaches, wherein the geographical unit comprises at least one of a census tract, a county, or a state (see pp. [0022-0023]; e.g., the reference of Milton teaches of receiving geographic information from one or more geographic-data providers, which canvasses large geographic regions such as county and state regions).

As for Claim 13, Milton teaches, wherein the plurality of census blocks are geographically closer to each other than other census blocks within the geographical unit that have not been aggregated (see pp. [0049-0050]; e.g., the reference of Milton teaches of a zone repository populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  Select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms, and with each of the records of the plurality of records clustered/classified into one or more zones representing geolocations on a graph.  Outliers are objects which have not need clustered/classified into one or more zones/clusters).

As for Claim 14, Milton teaches, wherein the processor has a plurality of processing cores and wherein aggregating sensitive data records for the individuals into aggregation groups comprises:
allocating a process for aggregating sensitive data records corresponding to the individuals in a census block into an aggregation group to a first processing core of the plurality of processing cores (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a 
allocating a process for aggregating sensitive data records for the individuals in the plurality of census blocks into an aggregation group to a second processing core of the plurality of processing cores (see pp. [0048-0050]; e.g., the reference of Milton teaches of a plurality of repositories created and clustering mechanisms employed by one or more classifiers, such as an audience and zone classifier, for the clustering of data such as sensitive data as it is incorporated with geographic information from a geographic information system.   An audience repository can be created and maintained for storing records by which audience membership may be determined  by an audience classifier dependent on a given user identifier. A zone repository is populated with zone records by a zone classifier comprising zones indicative of geographic areas associated with audiences.  According to paragraph [0050], select candidate tiles of geographic information may be clustered and resulting clusters can be designated as zones, excluding outliers, with the execution of one or more clustering algorithms.  Paragraph 

Claim 15 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 7, including the additional limitation of “...using a third processing core of a plurality of processing cores” (Paragraph [0090] of Milton teaches of the execution of one or more processors to cause the functional operations described).  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).

Claims 16-20 amount to A non-transitory computer-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 8, 9, 11 & 15, respectively.  Accordingly, Claims 16-20 are rejected for substantially the same reasons as presented above for Claims 8, 9, 11 & 15 and based on the references’ disclosure of the necessary supporting hardware and software (Milton; see Fig. 4; see pp. [0085-0090]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to the rejection of Claims 1-20 under 35 USC 103 has been fully considered and is not persuasive. 
With respect to Applicant’s argument that:
“As agreed to by the Examiner during the interview held on June 24, 2021, the cited references do not teach or suggest these recitations of claim 1...LaFever does not mention that the number of TDRs is smaller than the number of DDIDs. There is no compression or aggregation of multiple data records when generating the TDR. As such, LaFever does not teach the recitation of claim 1 for “compressing the sensitive database by aggregating the plurality of sensitive data records into a plurality of aggregation groups based on the grouping identifier, a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive data records in the plurality of sensitive data records.”

Examiner is not persuaded.  Examiner does not recall indicating that the applied references did not recite the limitations of Claim 1, but noted that further scrutiny would be applied in view of Applicant’s formally received limitations, which have been addressed within this communication.  As stated within corresponding rationale provided above, and recited briefly herein, at least paragraph [0022] teaches of the combination of one or more of a DDID and any data elements associated with the DDID during a temporally unique period of time, referred to as a temporal data representation “TDR”, therefore, providing an aggregated representation of one or more sensitive data elements, for example, associated with the one or more of a DDID.  Paragraph [0025] teaches of collecting and retaining information related to various actions, activities and processes or traits, serving as DDIDs, and storing the combined information in one or data attributes, attribute combinations, DDIDs, and TDRs at any point in time” when validating and verifying the integrity of aggregated data profiles, thus, using at least one or more of the “data attributes, attribute combinations, DDIDs, and TDRs” in an equivalent fashion as Applicant’s “grouping identifier” corresponding to “a plurality of aggregated groups”.  
In regards to Applicant’s assertion that, “LaFever does not mention that the number of TDRs is smaller than the number of DDIDs”, the reference of LeFever, at least within paragraphs [0221-0222], teaches of the collection or storing of sensitive data, which may be “disassociated” from its subject using one or more strategies, such as segmentation, where sensitive data may be split into several pieces, by data type, and transmitted and/or stored separately in either separate “circles of Trust” or different DDID mapping sets.  Earlier text of paragraph [0190] teaches that a strategy such as the segmenting DDID maps by time causes blocks of time to vary by size and/or time offset, with sizes being fixed, random, or determined by number of records assigned per time.  LeFever’s teaching of the segmentation technique is considered equivalent to the compressing of sensitive data, as the pieces of segmented sensitive data is equivalent to the provided teachings of Applicant’s disclosure, where the “aggregated data have a a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive records in the plurality of sensitive data records”, which is clearly different than what has been recited within Applicant’s disclosure at least within paragraph [0016], where it states, “... the aggregated data have a size smaller than the sensitive data”.

With respect to Applicant’s argument that:
“LaFever does not teach that the keys are provided as a database, let alone the sensitive database itself. Also, no database joining operations are involved when using the keys to reveal the true data.”

Examiner is not persuaded and maintains that, according to the cited paragraph [0457], a triggering operation can be carried out by a trusted party, issuing time sensitive AKs/RKs {i.e. association keys and/or replacement keys} with respect to portions of appropriate data at specified levels of obfuscation or transparency depending on the type of incident.  One or more of a policy external to the system would be utilized to determine which information may be relevant for different incidents and stages of incidents, so as to control the integration and presentation of relevant and irrelevant sensitive information being released based on the one or more AKs/RKs maintained as one or more DDIDs by the emergency response database, for example, 

With respect to Applicant’s argument that:
“LaFever explains in the cited portion that “‘R-DDID’ or ‘Replacement DDID’: refers to a DDID that may be used to replace a primary identifying data element and de-reference (e.g., point) to the value of the data element.” LaFever, para. 0514 (emphasis added). LaFever does not mention that the R-DDID de-references to the value of “one or more data elements” as alleged by the Office. Instead, LaFever discloses that the R-DDID involves only one data element, rather than multiple data elements. Since the R-DDID only involves one data element, it is unclear how R-DDID is considered as teaching the “multiple links” recited in claim 1. Further, the R-DDID is used to replace a data element. There is no teaching in LaFever that the DDID contains “multiple trace links linking to respective multiple sensitive data records” as recited in claim 1. Therefore, the cited references do not teach the above additional recitations of claim 1.”

Examiner is not persuaded, and maintains that at least paragraphs [0513-0514] & [0517] of the reference of LaFever teaches of providing a method to designate data fields that contain primary/secondary “quasi-identifying” data elements that reveal some information about a person, but not their true identity, using at least a “R-DDID”, which is a “Replacement DDID” used to replace a primary identifying data element and de-reference {i.e. point} to the value of one or more data elements, considered equivalent in function to Applicant’s inserted “trace link field”, as multiple links are directed/point 

Conclusion
The prior art made of reference and not relied upon are considered pertinent to Applicant’s disclosure.
**Bouse et al (USPG Pub No. 20150059003A1) teaches a system and method for identifying management.
**Akinmeji et al (USPG Pub No. 20180096102A1) teaches redaction of sensitive patient data.
**Srivastrava et al (USPG Pub No. 20100114920A1) teaches systems, methods, and computer program products for data anonymization for aggregate query answering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/2/2021